                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

    NEHEMIAS MEJIA,

                        Plaintiff,

         vs.                                            Civil No.: 8:19-cv-01563-GJH

    NBCUNIVERSAL MEDIA, LLC, et al.,

                        Defendants.

               DEFENDANTS’ JOINT STATEMENT REGARDING REMOVAL

        Pursuant to the Court’s Standing Order Concerning Removal (Dkt. 5), Defendants jointly

state as follows:

        1.      All of the Defendants were served with a copy of the summons and complaint in

this action on April 30, 2019.1

        2.      None of the Defendants are citizens of Maryland. The citizenship of each of the

Defendants is set forth in paragraphs 7-23 below.

        3.      Removal took place within thirty days of service on all Defendants.

        4.      Removal took place within one year of commencement of this action.

        5.      All of the Defendants who were named and served in the state court action joined

in removal to federal court.

        6.      By filing this Statement, Defendants do not waive any available defenses, rights, or

objections.




1
  Plaintiff delivered the Complaint, Summons, and Civil Case Information Report to the office of
the Registered Agent for NBCUniversal Enterprise, Inc. While this is not sufficient service for
many of the Defendants, the Defendants are accepting service as of that date.
       7.      NBCUniversal Enterprise, Inc. is a citizen of Delaware as it is a Delaware

corporation with its principal place of business in Delaware.

       8.      NBCUniversal, LLC is a citizen of Delaware and Pennsylvania because its

members are citizens of those states. NBCUniversal, LLC is a limited liability company organized

under the laws of state of Delaware with its principal place of business in Pennsylvania. The

citizenship of its members is as follows:

            a. The members of NBCUniversal, LLC are: Comcast DW Holding, Inc., a Delaware

               corporation with its principal place of business in Pennsylvania; NBCUniversal

               Enterprise, Inc., a Delaware corporation with its principal place of business in

               Delaware; SNL Entertainment Holdings, Inc., a Delaware corporation with its

               principal place of business in Pennsylvania; Comcast CCW Holdings, LLC, a

               limited liability company organized under the laws of the state of Delaware with its

               principal place of business in Pennsylvania; Comcast Navy Acquisition, LLC, a

               limited liability company organized under the laws of the state of Delaware with its

               principal place of business in Pennsylvania; Comcast Snap Holdings II, LLC, a

               limited liability company organized under the laws of the state of Delaware with its

               principal place of business in Pennsylvania; and Comcast Navy Contribution, LLC,

               a limited liability company organized under the laws of the state of Delaware with

               its principal place of business in Pennsylvania.

            b. The members of Comcast CCW Holdings, LLC are Comcast Navy Acquisition,

               LLC, and Comcast Snap Holdings, Inc., a Delaware corporation with its principal

               place of business in Pennsylvania.




                                                 2
c. The sole member of Comcast Navy Acquisition, LLC is Comcast Corporation, a

   Pennsylvania corporation with its principal place of business in Pennsylvania.

d. The members of Comcast Snap Holdings II, LLC are Comcast Navy Acquisition,

   LLC (above), and Comcast Snap Holdings, Inc., a Delaware corporation with its

   principal place of business in Pennsylvania.

e. The members of Comcast Navy Contribution, LLC are: (i) E! Holdings, Inc., a

   Delaware corporation with its principal place of business in Pennsylvania; (ii)

   Versus Holdings, LLC, a limited liability company organized under the laws of the

   state of Delaware with its principal place of business in Pennsylvania; (iii) Comcast

   Contribution Holdings, LLC, a limited liability company organized under the laws

   of the state of Delaware with its principal place of business in Pennsylvania; (iv)

   Comcast CHC, LLC, a limited liability company organized under the laws of the

   state of Delaware with its principal place of business in Pennsylvania; (v) Comcast

   SportsNet Philadelphia Holdings, LLC, a limited liability company organized

   under the laws of the state of Delaware with its principal place of business in

   Pennsylvania; and (vi) Comcast SportsNet New England Holdings, LLC, a limited

   liability company organized under the laws of the state of Delaware with its

   principal place of business in Pennsylvania.

f. The members of Versus Holdings, LLC are: (i) Comcast Holdings Corporation, a

   Pennsylvania corporation with its principal place of business in Pennsylvania; and

   (ii) E! Holdings, Inc., a Delaware corporation with its principal place of business

   in Pennsylvania.




                                     3
            g. The sole member of Comcast Contribution Holdings, LLC is Comcast Corporation,

               a Pennsylvania corporation with its principal place of business in Pennsylvania.

            h. The sole member of Comcast CHC, LLC is Comcast Holdings Corporation, a

               Pennsylvania corporation with its principal place of business in Pennsylvania.

            i. The members of Comcast SportsNet Philadelphia Holdings, LLC are: (i) Comcast

               Holdings Corporation, a Pennsylvania corporation with its principal place of

               business in Pennsylvania; and (ii) Comcast Spectator Holding Company, LLC, a

               limited liability company organized under the laws of the state of Delaware with its

               principal place of business in Pennsylvania.

            j. The sole member of Comcast Spectator Holding Company, LLC is Comcast

               Holdings Corporation, a Pennsylvania corporation with its principal place of

               business in Pennsylvania.

            k. The members of Comcast SportsNet New England Holdings, LLC are: (i) Comcast

               SportsNet NE Holdings, Inc., a Delaware corporation with its principal place of

               business in Pennsylvania; and (ii) CSNNE Partner, LLC, a limited liability

               company organized under the laws of the state of Delaware with its principal place

               of business in Pennsylvania.

            l. The sole member of CSNNE Partner, LLC is Comcast Holdings Corporation, a

               Pennsylvania corporation with its principal place of business in Pennsylvania.

       9.      NBCUniversal Media, LLC is a citizen of Delaware and Pennsylvania because its

members are citizens of those states. It is a limited liability company organized under the laws of

the state of Delaware with its principal place of business in New York, and its sole member is

NBCUniversal, LLC, which, as described above, is a citizen of Delaware and Pennsylvania.




                                                4
       10.      NBCUniversal Shared Services, LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in New York, and its sole

member is NBCUniversal Media, LLC, which, as described above, is a citizen of Delaware and

Pennsylvania.

       11.      NBCUniversal Digital Entertainment LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Media, LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

       12.      NBCUniversal Digital Enterprises LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Media, LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

       13.      NBCUniversal Digital Enterprises Productions LLC is a citizen of Delaware

and Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Digital Enterprises LLC, which, as described above, is a

citizen of Delaware and Pennsylvania.

       14.      NBCUniversal Production Services LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It a limited liability company




                                                 5
organized under the laws of the state of Delaware with its principal place of business in New York.

The citizenship of its members is as follows:

             a. Its sole member is Universal Television LLC, a limited liability company organized

                 under the laws of the state of New York with its principal place of business in

                 California.

             b. The sole member of Universal Television LLC is NBCUniversal Media, LLC,

                 which, as described above, is a citizen of Delaware and Pennsylvania.

       15.       Telemundo Media LLC is a citizen of Delaware and Pennsylvania because its

members are citizens of those states. It is a limited liability company organized under the laws of

the state of Delaware with its principal place of business in Florida. The citizenship of its members

is as follows:

             a. Its members are: (i) NBCUniversal Media, LLC, which, as described above, is a

                 citizen of Delaware and Pennsylvania; and (ii) NBC Subsidiary (WTVJ-TV) LLC,

                 a limited liability company organized under the law of the state of Delaware with

                 its principal place of business in Florida.

             b. The sole member of NBC Subsidiary (WTVJ-TV) LLC is NBC Stations

                 Management II LLC, a limited liability company organized under the laws of the

                 state of Delaware with its principal place of business in New York.

             c. The sole member of NBC Stations Management II LLC is NBC Stations

                 Management LLC, a limited liability company organized under the laws of the state

                 of Delaware with its principal place of business in New York.

             d. The sole member of NBC Stations Management LLC is NBCUniversal Media,

                 LLC, which, as described above, is a citizen of Delaware and Pennsylvania.




                                                    6
       16.      Telemundo Group LLC is a citizen of Delaware and Pennsylvania because its

members are citizens of those states. It is a limited liability company organized under the laws of

the state of Delaware with its principal place of business in Florida, and its sole member is

Telemundo Media LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

       17.      Telemundo Mid-Atlantic LLC is a citizen of Delaware and Pennsylvania because

its members are citizens of those states. It is a limited liability company organized under the laws

of the state of Delaware with its principal place of business in Florida, and its sole member is

Telemundo Group LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

       18.      Telemundo Network Group LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in Florida, and its sole member

is Telemundo Media LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

       19.      Telemundo Television Studios, LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in Florida, and its sole member

is Telemundo Network Group LLC, which, as described above, is a citizen of Delaware and

Pennsylvania.

       20.      NBCUniversal Networks International Spanish Latin America LLC is a citizen

of Delaware, Pennsylvania, and Florida, because its members are citizens of those states. It is a

limited liability company organized under the laws of the state of Delaware with its principal place

of business in Florida. The citizenship of its members is as follows:

             a. Its members are: (i) NBCUniversal Global Networks Latin America LLC, a limited

                liability company organized under the laws of Delaware with its principal place of




                                                  7
                business in Florida; and (ii) Ole Universal Channels LLC, a limited liability

                company organized under the laws of Delaware with its principal place of business

                in Florida.

             b. The sole member of NBCUniversal Global Networks Latin America LLC is

                Universal Studios Company LLC, a limited liability company organized under the

                laws of Delaware with its principal place of business in California.

             c. The sole member of Universal Studios Company LLC is NBCU Acquisition Sub

                LLC, a limited liability company organized under the laws of Delaware with its

                principal place of business in New York.

             d. The sole member of NBCU Acquisition Sub LLC is NBCUniversal Media, LLC,

                which, as described above, is a citizen of Delaware and Pennsylvania.

             e. The members of Ole Universal Channels LLC are (i) Ole Communications, Inc., a

                Delaware corporation with its principal place of business in Florida; and (ii) Ole

                Communications Group (US), LLC, a limited liability company organized under

                the laws of the state of Delaware with its principal place of business in Florida.

             f. The sole member of Ole Communications Group (US), LLC is a natural person

                with U.S. citizenship and a domicile in Florida.

       21.      NBCUniversal Networks International Latin America LLC is a citizen of

Delaware, Pennsylvania, and Florida, because its members are citizens of those states. It is a

limited liability company organized under the laws of the state of Delaware with its principal place

of business in Florida, and its sole member is NBCUniversal Networks International Spanish Latin

America LLC, which, as described above, is a citizen of Delaware, Pennsylvania, and Florida.




                                                  8
       22.      NBCUniversal International Networks US LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in California.

The citizenship of its members is as follows:

             a. Its sole member is Universal City Studios Productions LLLP, a limited liability

                limited partnership organized under the laws of Delaware with its principal place

                of business in California.

             b. The partners of Universal City Studios Productions LLLP are: (i) VUE Holding

                LLC, a limited liability company organized under the laws of the state of Delaware

                with its principal place of business in California; and (ii) VUE NewCo LLC, a

                limited liability company organized under the laws of the state of Delaware with its

                principal place of business in California.

             c. The sole member of VUE Holding LLC is VUE NewCo LLC, a limited liability

                company organized under the laws of the state of Delaware with its principal place

                of business in California.

             d. The members of VUE NewCo LLC are: (i) USI Entertainment LLC, a limited

                liability company organized under the laws of the state of Delaware with its

                principal place of business in California; and (ii) Universal Studios Company LLC,

                which, as described above, is a citizen of Delaware and Pennsylvania.

             e. The sole member of USI Entertainment LLC is Universal Studios Company LLC,

                which, as described above, is a citizen of Delaware and Pennsylvania.

       23.      NBCUniversal Digital Lab LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under




                                                  9
the laws of the state of Delaware with its principal place of business in California. The citizenship

of its members is as follows:

           a. Its sole member is NBCU Television Holding LLC, a limited liability company

               organized under the laws of Delaware with its principal place of business in

               California.

           b. The sole member of NBCU Television Holding LLC is Universal TV NewCo LLC,

               a limited liability company organized under the laws of Delaware with its principal

               place of business in California.

           c. The members of Universal TV NewCo LLC are: (i) Universal City Studios

               Productions LLLP, which, as described above, is a citizen of Delaware and

               Pennsylvania; (ii) USANI Holding Company LLC, a limited liability company

               organized under the laws of Delaware with its principal place of business in

               California; and (iii) New-U Studios LLC, a limited liability company organized

               under the laws of Delaware with its principal place of business in California.

           d. The sole member of both USANI Holding Company LLC and New-U Studios LLC

               is Vue NewCo LLC, which, as described above, is a citizen of Delaware and

               Pennsylvania.



Dated: June 11, 2019

                                                       Respectfully submitted,
                                                       BALLARD SPAHR LLP

                                                        /s/ Chad R. Bowman
                                                       Charles D. Tobin
                                                       Chad R. Bowman
                                                       1909 K Street, NW, Suite 1200
                                                       Washington, D.C. 20006-1157



                                                  10
     T: (202) 508-1136
     F: (202) 661-2299
     tobinc@ballardspahr.com
     bowmanc@ballardspahr.com

     Counsel for Defendants




11
                             CERTIFICATE OF SERVICE

       I certify that on June 11, 2019, I caused a true and correct copy of the foregoing

Defendants’ Joint Statement of Removal to be served by email, by agreement upon counsel,

upon the following:

       Jonathan R. Oates
       Krum, Gergely, & Oates, LLC
       200A Monroe St., Suite 305
       Rockville, Maryland 20850
       jon@kgofirm.com

       Jonathan R. Carroll
       Jezic & Moyse, LLC
       2730 University Blvd. West
       Suite 604
       Wheaton, Maryland 20902
       jonathancarroll@jkmfirm.com


       June 11, 2019

                                                /s/ Chad R. Bowman
                                                Chad R. Bowman




                                           12
